Exhibit Summary Description of Named Executive Officer Compensation On February 14, 2009, TETRA Technologies, Inc. (the Company), with the approval of its Board of Directors and as part of the Company’s efforts to reduce costs and expenses, approved a general wage and salary reduction of 5% to 20% of base annual compensation rates. As part of this general wage and salary reduction, the Management and Compensation Committee of the Board (the Committee) also approved salary reductions for the Company’s current officers who were identified as named executive officers in the Company’s 2008 proxy statement. On November23, 2009, the Board of Directors, upon the recommendation of the Committee, approved the reinstatement of the previous wage and salary reduction for the Company’s current officers who were identified as named executive officers in the Company’s 2009 proxy statement, and for other employees. In addition, the Company approved the resumption of its matching contributions to participants under the Company’s 401(k) Plan. The reinstatement of wages and salaries and the matching contributions under the 401(k) Plan became effective as of January2, 2010. Effective January2, 2010, the salaries for the Company’s current officers who were identified as named executive officers in the Company’s 2009 proxy statement are as follows: Named Executive Officer Title Reinstated Salary Stuart M. Brightman President and Chief Executive Officer $500,000 Joseph M. Abell Senior Vice President and Chief Financial Officer $285,000 Philip N. Longorio Senior Vice President $325,000 Raymond D. Symens Senior Vice President $325,000 In connection with the February 2009 salary reductions, the Company adopted a claw-back program which was designed to give the Company’s employees as of December 31, 2009, an opportunity to be reimbursed by the Company for between 30% and 100% of the amount their wages and salaries were reduced, depending on the level of the Company’s long-term debt as of December 31, 2009 and, in certain circumstances, the amount of per share earnings reported for 2009. The interpretation and implementation of the claw-back program was solely within the Board of Director’s discretion. On February 17, 2010, the Board of Directors approved a 50% reimbursement pursuant to the terms of the claw-back program.
